United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2618
                        ___________________________

               Norwood-Redfield Apartments Limited Partnership

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

     American Family Mutual Insurance Company, a Wisconsin corporation

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: April 17, 2019
                              Filed: May 16, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Norwood-Redfield Apartments Limited Partnership (Norwood) owns an
apartment complex consisting of thirty-two buildings. A December 2010 fire
destroyed one building and damaged two others. American Family Mutual Insurance
Company (American Family) insured the complex under a business owners’ insurance
policy and paid Norwood $2,897,896.90 for its loss. Norwood filed suit in Missouri
state court, alleging breach of contract and vexatious refusal to pay a claim. Norwood
claimed that it was entitled to receive the policy limit of $31,773,600 because it had
suffered a “total loss of the property insured” within the meaning of the Missouri
valued policy statute. See Mo. Rev. Stat. § 379.140. Following American Family’s
removal of the case, the federal district court1 rejected that argument and granted
American Family’s motion for partial summary judgment. Final judgment was
thereafter entered, and Norwood now appeals. Having reviewed the partial summary
judgment determination de novo, we affirm. See State Auto Prop. & Cas. Ins. Co. v.
Boardwalk Apartments, L.C., 572 F.3d 511, 514 (8th Cir. 2009) (standard of review).

       Under the Missouri valued policy statute, a policy that insures against loss or
damage by fire precludes the insurer from disputing that “the property insured” was
worth the full amount of the policy at the time the insurer issued the policy. Mo. Rev.
Stat. § 379.140. When the insured suffers a “total loss of the property insured, the
measure of damage shall be the amount for which the same was insured,” less any
depreciation proved by the insurer. Id.; see Wells v. Mo. Prop. Ins. Placement
Facility, 653 S.W.2d 207, 210 (Mo. 1983).

       Norwood argues that it suffered a “total loss of the property insured” because
one of its buildings was completely destroyed. Norwood argues that “total loss”
refers to how badly the building was damaged, not to how many buildings were
damaged. Norwood claims that the following language from the policy declarations
establishes that American Family valued each building at $31,773,600:

      COVERAGE           LIMIT OF INSURANCE                       PREMIUM
      BUILDING - Blanket $31,773,600                              $81,674.00
      REPLACEMENT COST


      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri, now retired.

                                         -2-
According to Norwood’s reading, the Missouri valued policy statute disallows
American Family from disputing the policy’s valuation of each “BUILDING” and
requires American Family to pay $31,773,600 for Norwood’s “total loss.”

       We conclude that “the property insured” is the thirty-two building complex and
not each building in the complex. The first page of the policy declarations describes
the insurance coverage as “blanket insurance at the following described premises”
and thereafter describes thirty-two premises, each consisting of one building. The
policy’s blanket coverage endorsement explains that “the Limit of Insurance shown
in the Declarations applies to all the premises described in the Declarations for that
coverage,” meaning that American Family would pay no more than $31,773,600 for
loss or damage to the thirty-two buildings. Norwood does not dispute that the policy
insured the entire thirty-two building complex.

       Because fire destroyed only one building in the thirty-two building complex,
Norwood did not suffer a “total loss of the property insured,” and thus the Missouri
valued policy statute does not require American Family to pay the full policy amount.
See Stevens v. Norwich Union Fire Ins. Co., 96 S.W. 684, 689 (Mo. Ct. App. 1906)
(holding that there was not a “total loss” of insured household goods where $100 of
goods were saved and $800 of goods were destroyed by fire); see also Federated Mut.
Ins. Co. v. Moody Station & Grocery, 821 F.3d 973, 978-79 (8th Cir. 2016)
(concluding that a fire that damaged insured’s convenience store did not result in a
“total loss” because “undamaged structures”—namely, a carport, sign, and
shed—were covered by the policy); Boardwalk Apartments, 572 F.3d at 516
(explaining that the Kansas valued policy statute applies if “the property shall be
wholly destroyed” and that a property is not wholly destroyed “where one building
in a group of buildings is destroyed”).

      The judgment is affirmed.
                     ______________________________

                                         -3-